     Case 8:18-bk-13004-TA         Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42           Desc
                                    Main Document     Page 1 of 9



 1   Kent Salveson, SBN 101311
     2549 East Bluff Dr.-B; #459
 2   Newport Beach, CA 92660

 3   Telephone:   (949) 291-7393
     Facsimile:
 4   Email: Kent1199@Gmail.com

 5   Attorney for: Pro se

 6

 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
10

11
        In re                                         Case No. AP:
12                                                             8:18-BK-13004-TA
13       Nasco Petroleum                              Chapter 11
14       Demar Energy LLC                             DEFENDANT SALVESON OBJECTS
                                                      TO THE MOTION OF TIM AIRES
15                Debtors,                            “FOR ORDER RE: RIGHT TO
                  Debtor’s in Possession;             PAYMENT OF MONEY” DUE TO
16                Defendants                          LACK OF SERVICE OF PROCESS;
                                                      FRAUD; BREACH OF SETTLEMENT
17                                                    AGREEMENT; LACK OF CLIENT
                                                      AUTHORITY AND ABUSE OF
18                                                    PROCESS.

19                                                    Date: July 31, 2019
                                                      Time: 10:00 am
20                                                    Place: Courtroom 5B
                                                             United States Bankruptcy Court
21                                                           411 W. Fourth St.
                                                             Santa Ana, CA 92701
22

23

24
                       EMERGENCY OBJECTION TO MOTION FOR ASSIGNMENT ORDER
25



                               OBJECTION OF MOTION OF TIM AIRES

                                                - 1
     Case 8:18-bk-13004-TA           Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42                        Desc
                                      Main Document     Page 2 of 9


                                                       OBJECTION
 1
             This is a late filed emergency objection because the subject motion was (1) filed in a deceptive
 2   and fraudulent manner resulting in the failure of service of process, (2) without authority of the client

 3   and (3) in violation of a settlement agreement.
             DLTA, Plaintiff, and Demar Energy were engaged in a heavily contested matter regarding title
 4
     to an oil well property, the “Property”, located at 1325 South Broadway, Los Angeles, CA.            Demar
 5   Energy was represented by attorney Kent Salveson, Defendant.          DTLA filed a motion for sanctions

 6   (docket 145) on January 9, 2019 against Defendant. Plaintiff obtained a default judgment for sanctions
     (docket 162) on February 11, 2019 against Kent Salveson.
 7
             However, before the motion for sanctions had been filed, Defendant agreed to and believed it
 8   was engaged in a settlement agreement as of January 7, 2019 with Plaintiff pursuant to which Defendant

 9   made a good faith deposit of $1,000,000. Defendant had not been served with the motion for sanctions
     and was not aware of the motion due to the settlement agreement. Defendant still unaware of the default
10
     judgment entered into a Letter of Intent with Plaintiff to buy the Property for $2,700,000 on April 5, 2019.
11   The letter of intent became a “Settlement Agreement” between Plaintiff and Defendant on May 1-24,

12   2019. The settlement agreement consisted of an Assignment and Assumption of Interests; and a
     Settlement Agreement. None of these documents referred to ever gave notice to Defendant that a default
13
     judgment existed.
14           In good faith, Defendant immediately commenced work under the terms of the Settlement

15
     Agreement to buy the Property for $2,700,000. Within the first 30 days Defendant had raised $1,750,000.
     Within 60 days, Defendant had commitments for $2,700,000 and was focused on providing the investors
16
     with all request and/or necessary due diligence. Defendant also have other interested parties willing to
17   invest such that the total financial commitment would be between $3,100,000 and $3,500,000.

18
     Defendant’s investors inspected the Property on July 13, 2016 and made employment commitments to
     hire petroleum engineers to assist with the operation of the Property. Defendant had deposited $600,000
19
     into the Ticor Title escrow and other investor were ready to fund their share of the purchase price. There
20   were no significant outstanding issues between Plaintiff and Defendant.
             The parties extended the performance date under the Settlement Agreement several times to
21
     accommodate the funding and purchase of the Property. The most recent performance date extension
22
     was to July 16, 2019. Defendant and Plaintiff were very close to closing the purchase.
23           Importantly, Defendant and Garrick Hollander had been working together closely, professionally
     and in good faith. Garrick Holland and Defendant were working under the Settlement Agreement to
24
     closed the Property Sale. Part of the Settlement Agreement was a stay as to the enforcement of the default
25



                                    OBJECTION OF MOTION OF TIM AIRES

                                                        - 2
     Case 8:18-bk-13004-TA           Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42                      Desc
                                      Main Document     Page 3 of 9


     judgment regarding sanctions and that Defendant would not move to vacate the default. The parties
 1
     worked together cooperatively and in good faith.
 2           Unknown to Defendant and Garrick Hollander, the Plaintiffs had retained a debt collection

 3   attorney, Tim Aires. However, Plaintiff had told Tim Aires to stop all work to allow the Settlement to
     proceed to closing.     The relationship between Defendant and Garrick Hollander was that if any
 4
     enforcement action was going to be taken that it would be discussed first and the parties would attempt
 5   to resolve the issue without court action. Defendant relied on this relationship of open and good faith

 6   communication.
             On May 31, 2019, Tim Aires disguised his Notice of Motion and Motion for Assignment of
 7
     Money (docket 187) by filing the motion under Garrick Hollander’s law firm name.               Tim Aires
 8   intentionally disguised his identity. Defendant did not look to or respond to the filing because Defendant

 9   and Garrick Hollander had a clear understanding that any filing would be discussed first and both had
     agreed to a stay of enforcement pursuant to the Settlement Agreement.
10
             Tim Aires did not have the consent or permission of Garrick Hollander to file an enforcement
11   action under Garrick Hollander’s name against Defendant particularly because Defendant and Garrick

12   Hollander were bound by the terms of a Settlement Agreement. In fact, when Garrick Hollander learned
     that Tim Aires had disguised his motion as one being filed by Garrick Hollander, Hollander immediately
13
     sent Aires an angry cease and desist communication. Consequently, the service of process of the motion
14   was through a law office with which Tim Aires knew would be both a disguise and surprise as to

15
     Defendant. For the reason that Tim Aires misrepresented the law firm serving Defendant, the service of
     process should fail.
16

17           Tim Aires was told by his clients to cease and desist from taking any enforcement action.
     Garrick Hollander and Defendant had an email exchange on June 5, 2019 stating that:
18

19           Hollander: “any meaningful progress to report”.      Salveson: “You’re Kidding Right, you
             just served me with a debtor exam dated May 30. So while I’m trying to do this deal and
20
             we haven’t even reach the May 31 deadline, you’re sandbagging me. I’ve hired a friend to
21           represent me on a motion to set aside the default judgment for sanctions and if we prevail

22           then back to court. I am also filing for a refund of my $100,000 based on fraud, it clear
             there was no intent to do this deal .” Hollander: “I didn’t serve you with anything. I was
23
             just communicating with my client about how I thought you were going to close.” Salveson:
24           “Your name is on the debtor’s exam for June 27, 2019 in Albert’s court.”         Hollander:

25           “this is completely untrue and you know it. I didn’t prepare any such pleading nor did I
             authorize my name on any such pleading.” ( Email Series #8 ).

                                   OBJECTION OF MOTION OF TIM AIRES

                                                        - 3
     Case 8:18-bk-13004-TA           Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42                          Desc
                                      Main Document     Page 4 of 9



 1

 2           Udi Gilboa the principal client of Tim Aires stated that:

 3
             Garrick, as you are well aware, I have instructed already twice (!) to hold back the legal
 4           proceedings. Please instruct Tim immediately to hold back all the legal proceedings until
             we close the deal by the end of the month. In addition, please forward this mail to Kent.
 5
             You know I gave my word (to you and Kent) we hold back everything with an objective to
 6           close. I instructed it and I am behind it !”
 7
             Amit Yonay is also a client of Tim Aires. Amit Stated that:
 8

 9
              Garrick, why is this happening when it should have been clear to Tim to stop for a period
             to allow for this deal to close ? Please look into this and let us know as I know for a fact
10
             that you, as well as the Isrealies wanted all these collection efforts stopped/delayed to allow
11           for completion of this transaction. I am assuming that this can be eliminated relatively
             quickly especially if this deal is completed by the end of the month. I look forward to closing
12
             this deal this month. Thanks Amit”
13

14           Defendant was told by Garrick Hollander and Plaintiffs that the motion had been take off
     calendar and no further enforcement action was going to occur.            Defendant relied on these
15
     representations. Garrick Hollander, was surprised to learn on July 29, 2019 that Tim Aires had not
16   only failed to withdraw his motion as instructed but in fact had merely re-scheduled it to July 31,

17   2019 without the consent of any party.

18           Neither the Defendant or the Plaintiff wanted this enforcement action to occur. Regardless,

19   Tim Aires in pursuit of his own interests and legal fee has placed his interests ahead of the interests
     of his clients and intentionally violated the Settlement Agreement between the Plaintiff and the
20
     Defendant. Tim Aires lacks the authority from his client to pursue this motion. In fact, Mr. Aires
21   is now liable for significant damages for filing this motion and causing the Settlement Agreement

22   to fail in addition to an abstract of judgment filed later. Both Plaintiff and Defendant have claims
     and causes of action against Tim Aires.
23

24

25



                                    OBJECTION OF MOTION OF TIM AIRES

                                                         - 4
     Case 8:18-bk-13004-TA                  Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42                  Desc
                                             Main Document     Page 5 of 9



 1

 2                                                    CONCLUSION

 3
              Based on the above arguments and the attached exhibits, Defendant requests that the Court
 4   to find that:

 5
              1) Tim Aires has failed to properly serve Defendant because the service of process was
 6                   done through a deceptive method using another law firm for the purpose of disguising
                     his motion causing Defendant to disregard the service based on Defendant’s working
 7
                     relationship Garrick Hollander and his law firm;
 8
              2) Service of process also fails because his client had entered into a settlement agreement
 9                   with Defendant and pursuant to the Settlement Agreement Plaintiff had instructed Tim
                     Aires not to take any other enforcement action causing Aires to not have the authority
10
                     to file the motion;
11
              3) The motion should be dismissed with prejudice;
12
                     Respectfully Submitted:
13

14

15
              /S/ Kent Salveson
              ___________________________________

16
              Kent Salveson
17

18

19

20

21

22

23

24

25



                                           OBJECTION OF MOTION OF TIM AIRES

                                                          - 5
     Case 8:18-bk-13004-TA     Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42            Desc
                                Main Document     Page 6 of 9



 1

 2

 3                              DECLARATION OF KENT SALVESON

 4
                      1 I am Kent Salveson, and I make this declaration based on my personal
 5
              knowledge and experience.
 6                    2 I am over the age of 21 years.
                      3 The attached Settlement Agreement of January 7, 2019 is a true and
 7            correct copy executed by the parties.
                      4 The attached Settlement Agreement of May 1, 2019 is a true and correct
 8
              copy executed by the parties.
 9                    5 The attached email exhibits are actual copies of the emails issued and
              received by Kent Salveson and represent the communications between the parties.
10

11

12             /S/ Kent Salveson
              _______________________________
13
              Kent Salveson, Declarant
14

15

16

17

18

19

20

21

22

23

24

25



                             OBJECTION OF MOTION OF TIM AIRES

                                               - 6
       Case 8:18-bk-13004-TA   Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42           Desc
                                Main Document     Page 7 of 9




                                                     Objection
                                                         Noticeto Motion for Order to pay money
                                                                  of Motion




 7/30/2019




             7/30/2019




7/30/2019
Case 8:18-bk-13004-TA   Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42   Desc
                         Main Document     Page 8 of 9




                        Tim Aires
                        Attorney at Law
                        6 Hughes; #205
                        Irvine, CA 92618
Case 8:18-bk-13004-TA     Doc 200 Filed 07/30/19 Entered 07/30/19 12:53:42   Desc
                           Main Document     Page 9 of 9




                    Udi Gilboa
                    TDLA TD Energy llc
                    1325 South Broadway
                    Los Angeles, CA 90015

                        Udi Gilboa
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Topnotch TDLA US llc
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Ronen Twito
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Udi Gilboa
                        AKLM Financial Services
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Nasco Petroleum
                        1325 South Broadway
                        Los Angeles, CA 90015



                        Aziz Delrahim
                        1325 South Broadway
                        Los Angeles, CA 90015
